Citation Nr: 0814180	
Decision Date: 04/30/08    Archive Date: 05/08/08	

DOCKET NO.  05-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1984 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Waco, Texas, that denied entitlement to the 
benefit sought.  

The matter is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the service medical records reveals the veteran 
was accorded a mental status evaluation prior to separation 
from service.  It was indicated that he was having 
difficulties in developing and maintaining effective 
interpersonal relationships.  It was stated his expressed 
lack of motivation and apparent apathy to the military was 
unlikely to result in his becoming an effective active 
military member.  He was described as psychiatrically cleared 
for any administrative action.  

At the time of general medical examination by VA in February 
1986, the veteran was described as "quite anxious" at the 
onset of the examination.  He showed diminished anxiety as 
the exam progressed.  No psychiatric diagnosis was made.  

The post service medical evidence of record includes a May 
2004 communication from a VA psychiatrist who stated that the 
veteran had a bipolar disorder "which began during military 
service and PTSD which began after his service."  It does not 
appear that the examiner had access to the claims folder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence is on file for VA to make a decision on the 
claim.  In view of the foregoing, the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of the veteran's clinically diagnosed bipolar disorder.  See 
38 C.F.R. § 3.159 (c) (4).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should ensure that the 
notification requirements of the Veterans 
Claims Assistance Act of 2000 are fully 
complied with and satisfied.  
Specifically, the veteran should be given 
an opportunity to provide information as 
to any psychiatric treatment or 
evaluation he might have received from 
both VA and non-VA providers in the late 
1980's and early 1990's.

2.  The veteran should be accorded a 
comprehensive psychiatric examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any indicated studies, to 
include psychological testing, that are 
deemed necessary for an accurate 
assessment of the veteran's psychiatric 
status.  With regard to the bipolar 
disorder, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran has a bipolar disorder 
related to his active service.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  

3.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Then the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



